Citation Nr: 0833530	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-05 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hepatitis C with 
liver dysfunction.  

2.  Entitlement to service connection for a heart disorder to 
include as due to asbestos exposure and hepatitis C with 
liver dysfunction.  

3.  Entitlement to service connection for a low back disorder 
to include as due to asbestos exposure and hepatitis C with 
liver dysfunction.  

4.  Entitlement to service connection for a bilateral leg 
disorder to include as due to asbestos exposure and hepatitis 
C with liver dysfunction.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The veteran had active service from August 1976 through May 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reveals that the veteran was 
diagnosed with hepatitis C as early as May 1998.  A review of 
the record also shows that the veteran reportedly had no 
tattoos during his enlistment examination in July 1976, but 
had several tattoos during his separation examination in 
April 1977.  As tattoos are considered a risk factor for 
hepatitis C, the RO scheduled a VA examination for January 
2006.  The veteran failed to report to the January 2006 
scheduled examination and the veteran's wife requested that 
the veteran be rescheduled for another examination in March 
2006.  In February 2006 correspondence the veteran explained 
that he could not make the January 2006 scheduled appointment 
because he was incarcerated.  Another examination was 
scheduled for March 2006 and the veteran failed to report to 
this examination as well.  The veteran's wife indicated that 
the veteran was in prison but would be released in January 
2007.  

The Board observes that the veteran has not yet been afforded 
a VA examination in connection with his current claim for 
entitlement to service connection for hepatitis C.  In this 
case, the U.S. Court of Appeals for Veterans Claims (Court) 
has recognized that VA's ability to provide assistance to 
incarcerated veterans is limited by the circumstances of the 
veteran's incarceration.  Bolton v. Brown, 8 Vet. App. 185, 
191 (1995) (holding that the Secretary lacked the authority 
to compel the warden of a state prison to release a veteran 
for psychiatric examination).  Nevertheless, VA adjudicators 
must "tailor their assistance to the peculiar circumstances 
of confinement.  [Incarcerated veterans] are entitled to the 
same care and consideration given to their fellow veterans."  
Bolton, 8 Vet. App. at 191, quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

As above, the veteran's wife indicated that the veteran would 
be released from prison in January 2007.  In view of this, 
the veteran should be scheduled for another VA examination to 
determine whether his hepatitis C was incurred during his 
military service.  

Also, a review of the private medical treatment records shows 
that the veteran complained of a back injury, hypertension, 
and a gun shot wound to the right leg in June 1993.  These 
records also show an impression of hypertension and coronary 
artery disease in December 1997.  The veteran has contended 
that these disorders are secondary to his hepatitis C with 
liver dysfunction.  

Given the above, on remand the veteran should be afforded 
appropriate VA examinations to resolve these matters.  See 
Horowitz v. Brown, 5 Vet. App. 217 (1993).  Medical expertise 
informed by full review of the history and appropriate 
testing and examination is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of his 
hepatitis C with liver dysfunction.  

The claims folder must be made 
available to the examiner for review.  
The examiner's attention is directed 
to the service treatment records 
showing no tattoos during the July 
1976 enlistment examination and 
several tattoos during the April 1977 
separation examination.  

Based on the examination and review 
of the record, the examiner should 
provide an opinion as to whether it 
is at least as likely as not that the 
veteran's hepatitis C with liver 
dysfunction is etiologically related 
to his military service, to include 
the tattoos he received during 
service.  The rationale for all 
opinions expressed must also be 
provided.

If it is determined that the 
veteran's hepatitis C with liver 
dysfunction is related to his 
service, the examiner should 
determine the current nature and 
likely etiology of the veteran's 
heart disorder, low back disorder, 
and leg disorder and the 
relationship, if any, between those 
conditions and the veteran's 
hepatitis C with liver dysfunction.  

Based on the examination and review of the 
record, the examiners are requested to 
express an opinion as to the following:  

(a) whether it is at least as likely as not 
that any currently diagnosed heart 
disorder, low back disorder, or bilateral 
leg disorder is causally related to the 
veteran's hepatitis C or;

(b) whether it is at least as likely as not 
that any currently diagnosed heart 
disorder, low back disorder, or bilateral 
leg disorder is directly related to 
service?

Complete rationale for any opinion 
expressed should be provided.    

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claims.  
If any benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




